Exhibit 10.1

 

AMENDMENT TO OUTSTANDING

RESTRICTED STOCK AWARD AGREEMENTS

 

THIS AMENDMENT is executed as of the 14th day of September, 2016 (the “Effective
Date”), by AdvancePierre Foods Holdings, Inc., a Delaware corporation (the
“Company”), under the following circumstances:

 

A.                                    Pursuant to the AdvancePierre Foods
Holdings, Inc. 2009 Omnibus Equity Incentive Plan, as amended (the “Plan”), the
Company from time to time prior to the Effective Date has granted Restricted
Shares (as defined in the Plan) to certain individuals pursuant to Restricted
Stock Award Agreements of various dates (each, a “Restricted Stock Agreement”)
between the Company (or a predecessor) and the individual to whom the Restricted
Shares were granted (the “Holder”).

 

B.                                    The Restricted Stock Agreements entered
into prior to the Effective Date provide that cash dividends will be paid on the
Restricted Shares subject to such agreements only if and to the extent that such
Restricted Shares become vested, notwithstanding that, at the time of grant, it
was the intention of the Company that cash dividends be paid on all such
Restricted Shares, whether vested or unvested.

 

C.                                    The Compensation Committee of the Board of
Directors of the Company has adopted and approved this Amendment to each
outstanding Restricted Stock Agreement to provide that any cash dividends paid
by the Company will be paid on all Restricted Shares subject to such Restricted
Share Award Agreement after the date such Restricted Shares are granted, whether
such Restricted Shares are vested or unvested.  Under the terms of the Plan and
each Restricted Stock Agreement, no consent or approval of the Holder under any
Restricted Stock Agreement is required for this Amendment.

 

NOW, THEREFORE, each Restricted Stock Agreement representing Restricted Shares
granted by the Company prior to the Effective Date and outstanding on the
Effective Date hereby is amended, effective retroactively to the date of grant
of the Restricted Shares subject to such Restricted Stock Agreement, as follows:

 

1.  Section 5 of the Restricted Stock Agreement is amended in its entirety to
read as follows:

 

5.              Dividend Rights. After the date on which the Restricted Stock
subject to the Award is granted, the Holder shall be entitled to receive any
cash dividends paid on the Restricted Stock subject to the Award (whether vested
or unvested at such time); provided that such rights shall prospectively
terminate immediately as to any shares of Restricted Stock that are forfeited
pursuant to the terms of this Award Agreement and the Plan.

 

2.  Except as expressly set forth in Section 1, no change or modification to any
Restricted Stock Agreement is made hereby, each of which shall remain in full
force and effect in accordance with its terms.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has executed this Amendment as of the Effective
Date.

 

 

ADVANCEPIERRE FOODS HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------